

114 S1965 IS: Maintaining dignity and Eliminating unnecessary Restrictive Confinement of Youths Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1965IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Booker (for himself, Mr. Paul, Mr. Lee, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo place restrictions on the use of solitary confinement for juveniles in Federal custody.
	
 1.Short titleThis Act may be cited as the Maintaining dignity and Eliminating unnecessary Restrictive Confinement of Youths Act of 2015 or the MERCY Act. 2.Juvenile solitary confinement (a)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:
				
					5043.Juvenile solitary confinement
 (a)DefinitionsIn this section— (1)the term covered juvenile means—
 (A)a juvenile who— (i)is being proceeded against under this chapter for an alleged act of juvenile delinquency; or
 (ii)has been adjudicated delinquent under this chapter; or (B)a juvenile who is being proceeded against as an adult in a district court of the United States for an alleged criminal offense;
 (2)the term juvenile facility means any facility where covered juveniles are— (A)committed pursuant to an adjudication of delinquency under this chapter; or
 (B)detained prior to disposition or conviction; and
 (3)the term room confinement means the involuntary placement of a covered juvenile alone in a cell, room, or other area for any reason.
							(b)Prohibition on room confinement in juvenile facilities
 (1)In generalThe use of room confinement at a juvenile facility for discipline, punishment, retaliation, or any reason other than as a temporary response to a covered juvenile's behavior that poses a serious and immediate risk of physical harm to any individual, including the covered juvenile, is prohibited.
							(2)Juveniles posing risk of harm
								(A)Requirement to use least restrictive techniques
 (i)In generalBefore a staff member of a juvenile facility places a covered juvenile in room confinement, the staff member shall attempt to use less restrictive techniques, including—
 (I)talking with the covered juvenile in an attempt to de-escalate the situation; and (II)permitting a qualified mental health professional to talk to the covered juvenile.
 (ii)ExplanationIf, after attempting to use less restrictive techniques as required under clause (i), a staff member of a juvenile facility decides to place a covered juvenile in room confinement, the staff member shall first—
 (I)explain to the covered juvenile the reasons for the room confinement; and (II)inform the covered juvenile that release from room confinement will occur—
 (aa)immediately when the covered juvenile regains self-control, as described in subparagraph (B)(i); or
 (bb)not later than after the expiration of the time period described in subclause (I) or (II) of subparagraph (B)(ii), as applicable.
 (B)Maximum period of confinementIf a covered juvenile is placed in room confinement because the covered juvenile poses a serious and immediate risk of physical harm to himself or herself, or to others, the covered juvenile shall be released—
 (i)immediately when the covered juvenile has sufficiently gained control so as to no longer engage in behavior that threatens serious and immediate risk of physical harm to himself or herself, or to others; or
 (ii)if a covered juvenile does not sufficiently gain control as described in clause (i), not later than—
 (I)3 hours after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm to others; or
 (II)30 minutes after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm only to himself or herself.
 (C)Risk of harm after maximum period of confinementIf, after the applicable maximum period of confinement under subclause (I) or (II) of subparagraph (B)(ii) has expired, a covered juvenile continues to pose a serious and immediate risk of physical harm described in that subclause—
 (i)the covered juvenile shall be transferred to another juvenile facility or internal location where services can be provided to the covered juvenile without relying on room confinement; or
 (ii)if a qualified mental health professional believes the level of crisis service needed is not currently available, a staff member of the juvenile facility shall initiate a referral to a location that can meet the needs of the covered juvenile.
 (D)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this subsection shall be prohibited.
								.
 (b)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the end the following:
				5043. Juvenile solitary confinement..
			